Case: 3:19-cv-00290-WHR-MRM Doc #: 23 Filed: 05/29/20 Page: 1 of 11 PAGEID #: 85




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

ROBERT MACKEY,

                       Petitioner,                 :   Case No. 3:19-cv-290

       - vs -                                          District Judge Walter H. Rice
                                                       Magistrate Judge Michael R. Merz

CHAE HARRIS, Warden,
 Lebanon Correctional Institution,

                                                   :
                       Respondent.


                       REPORT AND RECOMMENDATIONS


       This habeas corpus case is before the Court on remand from the Sixth Circuit Court of

Appeals. In re: Robert L. Mackey, Case No. 19-4178 (6th Cir. May 13, 2020)(unreported; copy at

ECF No. 18).

       This Court had transferred the case to the Sixth Circuit upon a determination that the

District Court did not have jurisdiction because the Petition was second-or-successive (ECF No.

16, adopting Supplemental Report and Recommendations (ECF No. 12)).

       Upon consideration of the transferred case, the Sixth Circuit held:

                The district court should not have transferred Mackey’s petition to
                this court because the only two substantive grounds for habeas relief
                that he asserted are not second or successive, given that the events
                giving rise to the claims did not occur until at least 2016, which is
                after Mackey’s previous habeas petitions were adjudicated. See In
                re Jones, 652 F.3d 603, 605 (6th Cir. 2010). We need not address
                Mackey’s arguments concerning Magwood, King, and Crangle or
                decide whether the second-or-successive restrictions would apply to
                other habeas claims that Mackey might raise because he did not
                assert additional claims in the district court or seek authorization to

                                                  1
Case: 3:19-cv-00290-WHR-MRM Doc #: 23 Filed: 05/29/20 Page: 2 of 11 PAGEID #: 86




                raise such claims in his corrected motion for authorization.

Mackey, supra, slip opinion at 3, PageID 60. The circuit court thereupon denied as unnecessary

Mackey’s motion for authorization to proceed and remanded the case to this Court.

        The two substantive claims the circuit court refers to that Mackey makes in his Petition are

                GROUND TWO

                Did the trial court err in failing to find Petitioner was unavoidably
                prevented from timely obtaining recantations from two witnesses
                who testified at Petitions trial?

                GROUND THREE

                Did the trial court err in failing to strike an untimely post-hearing
                memorandum filed by the State of Ohio?

(Petition, ECF No. 4, PageID 31, 34.)

        On its face, the Petition makes no claim that these two asserted trial court errors somehow

violated Petitioner’s rights under the United States Constitution. The Magistrate Judge therefore

ordered Mackey to supplement his Petition by stating what if any rights under the Constitution he

claims these trial court errors violated (ECF No. 19). Mackey has now done so (ECF No. 21), making

the Petition ripe for initial review under Rule 4 of the Rules Governing § 2254 cases.

        Under Rule 4, the Clerk must promptly forward the petition to a judge under the court’s

assignment procedure, and the judge must promptly examine it. If it plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief in the district court, the

judge must dismiss the petition and direct the clerk to notify the petitioner.

        To state the constitutional claims he believes were violated by the state courts, Mackey attaches

and incorporates by reference portions of his Memorandum in Support of Jurisdiction in the Supreme

Court of Ohio in 2018. His grounds for relief, as the Magistrate Judge understands them from that

Memorandum, are


                                                    2
Case: 3:19-cv-00290-WHR-MRM Doc #: 23 Filed: 05/29/20 Page: 3 of 11 PAGEID #: 87




               Ground One: when a Defendant is not allowed to present evidence
               at an evidentiary hearing that a trial court determines exceeds the
               mandate of an appellate court decision and both the trial court and
               appellate court make their determinations based upon evidence
               outside of the mandate, a Defendant's Fourteenth Amendment rights
               under the United States Constitution (due process and equal
               protection) and their Ohio counterparts are violated.

               Ground Two: a blanket rule that holds that a witness is not credible
               because he or she has been previously convicted of a crime violates
               the Due Process and Equal Protection clause[s] of the Fourteenth
               Amendment to the United States Constitution and the Sixth
               Amendment right to compel witnesses in one' s own behalf.

(Supplement, ECF No. 21, PageID 68.)

       These two claims were never considered on the merits by the Supreme Court of Ohio.

After Mackey’s petition for post-conviction relief was denied by the Common Pleas Court, he

appealed to the Ohio Second District Court of Appeals which affirmed dismissal of his petition for

post-conviction relief under Ohio Revised Code § 2953.21. State v. Mackey, 2018-Ohio-516 (Ohio

App. 2d Dist. Feb. 9, 2018. The Ohio Supreme Court, presented with the Memorandum in Support of

Jurisdiction which Mackey incorporates in his Supplement, declined to exercise appellate jurisdiction.

State v. Mackey, 2018-Ohio-2155 (2018).

       The two claims presented to the Ohio Supreme Court, presented again here, were never

ruled on by the Second District because they were never presented to that court. Instead, Mackey

presented the Second District with the two claims labeled Grounds Two and Three, reprinted

above, which the Sixth Circuit found he did not need permission to present to this Court under 28

U.S.C. § 2244(b) because they arose after his prior habeas proceedings were concluded. Because

Mackey’s Petition said nothing about why the trial court errors of which he complains deprived

him of any constitutional rights, the Court ordered him to supplement with that information.

Instead, he has presented two new claims which this Court cannot consider on the merits because

they were never presented to the Ohio courts and are therefore procedurally defaulted.

                                                  3
Case: 3:19-cv-00290-WHR-MRM Doc #: 23 Filed: 05/29/20 Page: 4 of 11 PAGEID #: 88




       This Court must therefore analyze the two claims Mackey actually did present in his

Petition and on which the Sixth Circuit said he could proceed without their permission. Rephrasing

the claims in terms of the United States Constitution, they are

               GROUND TWO

               The trial court violated Petitioner’s constitutional rights when it
               failed to find Petitioner was unavoidably prevented from timely
               obtaining recantations from two witnesses who testified at
               Petitioner’s trial.

               GROUND THREE

               The trial court violated Petitioner’s constitutional rights when it
               failed to strike an untimely post-hearing memorandum filed by the
               State of Ohio.

       The Magistrate Judge makes this rephrasing because this Court has a duty to liberally

construe a pro se litigant’s pleadings. Haines v. Kerner, 404 U.S. 519 (1972); Urbina v. Thoms,

270 F.3d 292, 295 (6th Cir. 2001). If this Court read Mackey’s Grounds for Relief literally, it

would be bound to dismiss the Petition on its face, because the claims as pleaded speak only of

trial court error, not constitutional violation. And of course this Court has habeas corpus

jurisdiction only to consider whether state court convictions violate the federal Constitution. 28

U.S.C. § 2254(a); Wilson v. Corcoran, 562 U.S. 1 (2010); Lewis v. Jeffers, 497 U.S. 764, 780

(1990); Smith v. Phillips, 455 U.S. 209 (1982), Barclay v. Florida, 463 U.S. 939 (1983).

       At one level of analysis, these claims are procedurally defaulted because they were not

presented to the Second District Court of Appeals as constitutional claims. To preserve a federal

constitutional claim for presentation in habeas corpus, the claim must be "fairly presented" to the

state courts in a way which provides them with an opportunity to remedy the asserted constitutional

violation, including presenting both the legal and factual basis of the claim. Williams v. Anderson,

460 F.3d 789, 806 (6th Cir. 2006); Levine v. Torvik, 986 F.2d 1506, 1516 (6th Cir.), cert. denied,


                                                 4
Case: 3:19-cv-00290-WHR-MRM Doc #: 23 Filed: 05/29/20 Page: 5 of 11 PAGEID #: 89




509 U.S. 907 (1993), overruled in part on other grounds by Thompson v. Keohane, 516 U.S. 99

(1995); Riggins v. McMackin, 935 F.2d 790, 792 (6th Cir. 1991).

       Alternatively, the Court could look past the procedural default and consider these claims

on the merits. If it did so, it would properly find that the trial court did not violate Mackey’s

constitutional rights in the ways he claims.

       In Ground Two, Mackey claims his constitutional rights were violated when the Common

Pleas Court failed to find he was unavoidably prevented from timely obtaining recantations from

two witnesses who testified at Petitioner’s trial. In considering this assignment of error on direct

appeal, the Second District held:

               [*P5] On remand, the trial court held an August 3, 2015 evidentiary
               hearing to determine whether Mackey had been unavoidably
               prevented from timely discovering Buggs' and Peterson's
               recantations. Mackey testified at the hearing along with Peterson,
               Buggs, and Mackey's mother, Maryam Muhammad. After
               considering their testimony, the trial court held that Mackey had
               failed to establish being unavoidably prevented from timely
               discovering the recantations at issue. It reasoned in part:

                    This is not a case of "new evidence recently discovered."
                    The defendant's motion is based upon the allegation that
                    the witnesses lied at his trial. He argues that he was
                    unavoidably prevented from presenting the contradictory
                    evidence showing that the witnesses lied at his trial until
                    they were willing to come forward and admit the same.
                    This gives rise to the credibility of the affidavits.

                    The affidavits recant the testimony of the witnesses given
                    during the trial. They are statements of the witnesses given
                    years after the trial on behalf of an individual who
                    personally and/or through family has close connections
                    with the witnesses. Further, as indicated in the Court's prior
                    order, the records indicate that both of these witnesses have
                    prior felony convictions for trafficking in drugs, which
                    would be one factor in weighing their credibility.

                    Upon review of the record of this case, the Court finds that
                    the petition has been filed out of the time period allowed

                                                  5
Case: 3:19-cv-00290-WHR-MRM Doc #: 23 Filed: 05/29/20 Page: 6 of 11 PAGEID #: 90




                pursuant to O.R.C. section 2953.21 and the defendant has
                failed to establish any exception set forth in O.R.C. section
                2953.23 that applies to the factual history of this case.

                It is therefore ORDERED that the Petition be DENIED.

            (Doc. #78 at 1-2).

             [*P6] On appeal, Mackey challenges the trial court's finding that
            he was not unavoidably prevented from timely obtaining the
            recanting affidavits of Peterson and Buggs. Mackey asserts that his
            witnesses presented uncontroverted testimony explaining the efforts
            made to obtain the affidavits, the delay in obtaining them, and the
            circumstances that led Peterson and Buggs to provide them. With
            regard to the trial court's credibility determinations, Mackey
            contends the issue before the trial court was not whether the
            recantations were true or false. According to Mackey, the sole issue
            was whether he was unavoidably prevented from obtaining them in
            a timely manner. In any event, Mackey also challenges the trial
            court's credibility determinations on the merits. He argues that
            Peterson and Buggs did not present inconsistent or conflicting
            testimony. He also asserts that the witnesses' criminal records and
            the fact that he may have had personal or family connections with
            the witnesses does not necessarily render them non-credible,
            particularly where the State relied on the credibility of those same
            witnesses to obtain his conviction.

             [*P7] Under then-existing R.C. 2953.21(A)(2), Mackey was
            required to file his petition within a 180-day time limit, which
            expired on or about May 2, 1999. See Mackey at ¶ 14. As relevant
            here, a court may not entertain a late petition unless "both of the
            following apply:" (1 ) that he "was unavoidably prevented from
            discovery of the facts upon which the petitioner must rely to present
            the claim" and (2) "[t]he petitioner shows by clear and convincing
            evidence that, but for constitutional error at trial, no reasonable
            factfinder would have found the petitioner guilty." R.C. 2953.23(A).
            These twin showings are jurisdictional requirements that must be
            met before a trial court may consider his otherwise-untimely petition
            for post-conviction relief. State v. Baker, 2d Dist. Montgomery No.
            27596, 2017-Ohio-8602, ¶ 12.

             [*P8] As set forth above, the trial court ruled that Mackey's petition
            was untimely and that he had failed to make the showing necessary
            to avoid the time bar. We review this ruling for an abuse of
            discretion, which most often involves an "unreasonable" decision
            that is not supported by a sound reasoning process.

                                              6
Case: 3:19-cv-00290-WHR-MRM Doc #: 23 Filed: 05/29/20 Page: 7 of 11 PAGEID #: 91




            112 Ohio St.3d 377, 2006-Ohio-6679, 860 N.E.2d 77, ¶ 58; Mackey
            at ¶ 11. In conducting our review, we must give deference to the trial
            court's post-evidentiary-hearing findings and credibility
            determinations. Id. at ¶ 47; State v. Hathaway, 2d Dist. Greene No.
            2015-CA-11, 2015-Ohio-5299, ¶ 21.

             [*P9] With the foregoing standards in mind, we see no abuse of
            discretion in the trial court's ruling. As a threshold matter, we see no
            error in the trial court making credibility determinations. The central
            issue before the trial court was whether Mackey had been
            unavoidably prevented from timely obtaining the recantations. But
            resolution of that issue involved matters of credibility insofar as the
            witnesses were required to explain, either in their affidavits or at the
            hearing or at both times, the efforts made to obtain the recantations,
            the reasons for the delay, and the circumstances that led to the
            affidavits being provided. The trial court appears to have disbelieved
            the explanations, which it had discretion to do.

             [*P10] We have repeatedly stated that evidence which recants
            testimony given at trial is "looked upon with the utmost suspicion."
            See, e.g., State v. Rossi, 2d Dist., Montgomery No. 24740, 2012-
            Ohio-2545, ¶ 17. This is "because, 'where a witness makes
            subsequent statements directly contradicting earlier testimony the
            witness either is lying now, was lying then, or lied both times.'"
            United States v. Earles, 983 F.Supp. 1236, 1248 (N.D.Iowa 1997),
            quoting United States v. Provost, 969 F.2d 617, 620 (8th Cir. 1992).
            We see no reason why the recanted testimony dichotomy cannot be
            part of the trial court's evaluation of the credibility of those
            witnesses. Additionally, we note that Buggs' affidavit states "I
            wanted to provide this information after Mr. Mackey was convicted
            years ago, but I never heard from his attorney," Buggs' Affidavit at
            ¶ 10, indicating a willingness to change his testimony years earlier.
            Peterson's "affidavit" does not explain when she was willing to
            change her story or why it took some 15 years. And at the hearing,
            although she testified that after the trial she wanted no involvement
            with the case, "I came to court, did what I had to do, and just tried
            to leave it alone; and I didn't want to have contact with anyone, no
            one." Hearing Transcript, August 3, 2015, at 25. But she has always
            lived in Springfield, except for a short stint in Marysville prison. Id.
            at 30. She has had contact with Mackey's family over the years and
            their children went to school together. Id. at 36. Referring to
            Mackey's family in the courtroom she said "these are just people that
            I see all the time." Id. at 37. When asked if there was any reason she
            couldn't be found she said "[n]o reason at all." Id. at 38.




                                               7
Case: 3:19-cv-00290-WHR-MRM Doc #: 23 Filed: 05/29/20 Page: 8 of 11 PAGEID #: 92




                      [*P11] The trial court appears to have also disbelieved the
                     substance of the recantations in the affidavits. Although the narrow
                     issue before the trial court was whether Mackey had been
                     unavoidably prevented from obtaining the affidavits from Peterson
                     and Buggs, we see no reason why the trial court also could not
                     consider their recantations to the extent as it reflects on the
                     credibility of the hearing testimony. This is not a case where the trial
                     court ruled based solely on paper affidavits. Rather, the trial court
                     held an evidentiary hearing during which it heard Peterson and
                     Buggs explain what led them to recant their trial testimony. On this
                     record, we cannot say that the trial court's conclusion, that Mackey
                     failed to prove that he was unavoidably prevented from obtaining
                     the evidence on which he relies, was unreasonable.


Mackey, supra.

           There is no rule of federal constitutional rule that a state court judge must believe witnesses

who recant their trial testimony fifteen years after trial and where there are other reasons, recited

by the trial judge on the record, for why their testimony is not credible. Appellate courts ordinarily

give great deference to credibility findings of trial court judges who have actually observed the

witnesses in open court. Even more are habeas corpus courts required to defer to such credibility

findings, especially when they are justified by subordinate findings of historical fact such as

happened here, e.g., continued contact with Mackey’s family. The trial court committed no

constitutional violation in finding the recanting witnesses not to be credible. Mackey’s Ground

Two is therefore without merit.

           In Ground Three Mackey asserts 1 that the trial court committed constitutional error when

it failed to strike an untimely memorandum of law filed by the State of Ohio. Mackey presented

this claim to the Second District as his second assignment of error on appeal from dismissal of his

post-conviction petition. The Second District decided the claim as follows:




1
    That is, his Ground Three is liberally construed to assert.

                                                              8
Case: 3:19-cv-00290-WHR-MRM Doc #: 23 Filed: 05/29/20 Page: 9 of 11 PAGEID #: 93




               [*P14] In his second assignment of error, Mackey claims the trial
               court erred in failing to strike an untimely post-hearing
               memorandum filed by the State.

                [*P15] The record reflects that the trial court gave the parties until
               the end of the week to file post-hearing memos after the evidentiary
               hearing held on Monday, August 3, 2015. Mackey filed his
               memorandum on Friday, August 7, 2015. (Doc. #75). The State did
               not file its memorandum until February 22, 2016. (Doc. #76). On
               March 7, 2016, Mackey moved to strike the tardy memorandum.
               (Doc. #77). In support, he noted that the State's filing was late and
               that it purported to cite a hearing transcript that Mackey had not
               obtained prior to filing his memorandum. The trial court
               subsequently denied Mackey's post-conviction relief petition more
               than a year later on April 4, 2017, without explicitly ruling on his
               motion to strike.

                [*P16] Given the trial court's failure to address the motion to strike,
               it implicitly was overruled. State v. Matthews, 2d Dist. Greene No.
               2015-CA-73, 2016-Ohio-5055, ¶ 15. We review that decision for an
               abuse of discretion. Furnas v. Clay Twp. Trs., 2d Dist. Montgomery
               No. 25239, 2012-Ohio-5408, ¶ 36-37. We see no abuse of discretion
               in the trial court's refusal to strike the State's memorandum. Other
               than the fact that the State filed it beyond the allowed time, Mackey's
               only complaint was that it purported to cite a hearing transcript,
               which Mackey did not have and which the State did not attach to its
               memorandum. But regardless of whether Mackey had access to the
               hearing transcript, the trial court itself had access to the testimony
               that it heard during the hearing. Likewise, we have access to a
               transcript of the evidentiary hearing on appeal. That being so, we
               fail to see how Mackey would have been any better off if the trial
               court had stricken the State's memorandum or how he was
               prejudiced by the failure to do so. At a minimum, the trial court did
               not abuse its discretion in refusing to strike the tardy memorandum.
               The second assignment of error is overruled.

Mackey, supra.

       If it was not an abuse of discretion to fail to strike the tardy memorandum, much less did

it violate Mackey’s constitutional rights. In general judges have wide discretion to extend time

deadlines, even those embedded in rules of procedure. See, for example, Fed.R.Civ.P. 6(b). In

this case the deadline for briefing was set not by rule, but by the trial court’s own scheduling order.



                                                  9
Case: 3:19-cv-00290-WHR-MRM Doc #: 23 Filed: 05/29/20 Page: 10 of 11 PAGEID #: 94




Mackey cites no authority and none is known to the Magistrate Judge which constitutionalizes

deadlines of that sort. Even if Ohio law included a deadline for this sort of memorandum, violation

of that deadline would not be a denial of due process of law. Failure to abide by state law is not

itself a constitutional violation. Roberts v. City of Troy, 773 F.2d 720 (6th Cir. 1985). Violation by

a State of its own procedural rules does not necessarily constitute a violation of due process. Bates

v. Sponberg, 547 F.2d 325 (6th Cir. 1976); Ryan v. Aurora City Bd. of Educ., 540 F.2d 222, 228

(6th Cir. 1976). “A state cannot be said to have a federal due process obligation to follow all of its

procedures; such a system would result in the constitutionalizing of every state rule, and would

not be administrable.” Levine v. Torvik, 986 F.2d 1506, 1515 (6th Cir. 1993), cert. denied, 509

U.S. 907 (1993), overruled in part on other grounds by Thompson v. Keohane, 516 U.S. 99 (1995).

       Mackey’s Ground Three is also without merit and should be dismissed.



Conclusion



       Based on the foregoing analysis, the Magistrate Judge respectfully recommends that the

Petition be dismissed with prejudice. Because reasonable jurists would not disagree with this

conclusion, it is also recommended that Petitioner be denied a certificate of appealability and that

the Court certify to the Sixth Circuit that any appeal would be objectively frivolous and should not

be permitted to proceed in forma pauperis.



May 29, 2020.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge




                                                 10
Case: 3:19-cv-00290-WHR-MRM Doc #: 23 Filed: 05/29/20 Page: 11 of 11 PAGEID #: 95




                           NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
accompanied by a memorandum of law in support of the objections. A party may respond to
another party’s objections within fourteen days after being served with a copy thereof. Failure to
make objections in accordance with this procedure may forfeit rights on appeal.




                                                11
